DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 09/08/2021.
Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20 are amended.
Claims 1-20 are currently pending and have been examined. 


Allowable Subject Matter

Claims 4-9 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 11 recites abstract concepts, including: receiving a user identifier, wherein the user identifier identifies a user from among a set of users; receiving an item identifier associated with the user identifier, wherein the item identifier identifies an item in a catalog comprising a set of items; determining user item quantity information related to quantities of the item previously selected by the user in first prior user transactions by the user involving the item in a predetermined time period; determining a respective household size for each user in the set of users; determining aggregate household item quantity information related to quantities of the item previously selected by each user in a portion of the set of users in first prior item transactions by the portion of the set of users involving the item in the predetermined time period, wherein each user in the portion of the set of users has a household size corresponding to the respective household size of the user; determining whether a quantity of the first prior user transactions by the user meets or exceeds a first threshold level, and when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level, determining a recommended quantity of the item for notification to the user based on the user item quantity information; when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information; when the quantity of the first prior user transactions is determined to be zero and when a quantity of second prior user transactions is determined to be zero, determining the recommended quantity for notification to the user based on the aggregate household item quantity information or aggregate household product type quantity information; and notify the user of the recommended quantity of the item.
The claims as a whole are directed to “determining and notifying a user of a recommended quantity of an item”.  Recommending an item quantity for purchase is an abstract idea because it is a commercial interaction such as advertising, marketing or sales activities.  Commercial interactions are classified under certain methods of organizing human activity.  Therefore, claim 11 recites an abstract idea. 
	The judicial exception is not integrated into a practical application.  In particular, claim 11 recites the following additional elements: one or more processors; non-transitory computer-readable media; a user interface of an electronic device; and updating the user interface of the electronic device to notify the user.  The processors, computer-readable media, and user interface of an electronic device are merely being used as a tool to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Additionally, updating the interface to display a notification is a mere data-gathering step and thereby considered to be insignificant extra-solution activity.  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 11 is therefore directed to an abstract idea.
	Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); MPEP 2106.05(d)II).  Accordingly, claim 11 is ineligible. 
	Dependent claim(s) 12-20 merely further limit the abstract idea by further characterizing the item quantity determination, without reciting any additional elements.  Accordingly, claims 12-20 are ineligible.
	Claim(s) 1-10 are parallel in nature to claims 11-20.  Therefore, claims 11-20 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 11.

	

	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0101875 A1 [previously recited]) in view of Busey (US 2020/0334635 A1 [previously recited]).
	Claim 1, Kim et al, hereinafter “Kim”, discloses a system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
a user interface of an electronic device (see “user interface unit 230” in ¶ [0043]; Fig. 2); 
receiving an item identifier associated with a user identifier, wherein the item identifier identifies an item in a catalog comprising a set of items (see “The product recommendation apparatus 110 collects product-related information of the products pending purchase and loaded in the shopping cart 132 by using a barcode scanner” in ¶ [0036]; see “specific user” in ¶ [0038]); 
determining user item information related to the item previously selected by the user in first prior user transactions by the user involving the item in a predetermined time period (see “When the product recommendation apparatus 110 determines … that the user purchased the candidate product at least a predetermined number of times at the current point in time after at least a predetermined period elapsed since the candidate product was last purchased…” in ¶ [0024]);
determining a respective household size for the user (see “based on the number of family members” in ¶ [0028])
determining whether a quantity of the first prior user transactions by the user meets or exceeds a first threshold level (see “When the product recommendation apparatus 110 determines … that the user purchased the candidate product at least a predetermined number of times at the current point” in ¶ [0024]), and 
when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level (see “When the product recommendation apparatus 110 determines … that the user purchased the candidate product at least a predetermined number of times at the current point in time … the product recommendation apparatus 110 determines the candidate product as a recommended product for the user” in ¶ [0024]), determining a recommended quantity of the item for notification to the user (see “The analysis unit 250 may infer the degree of consumption … and it may additionally calculate and provide a recommended purchase quantity of the recommended product according to the result of inference” in ¶ [0056]); and 
when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level (see “even when the number of times of purchase of the candidate product is less than a predetermined number” in ¶ [0027]), determining the recommended quantity of the item for notification to the user based on the household item quantity information (see “the product recommendation apparatus 110 according to some embodiments may additionally provide the user with the recommended purchase quantity information with respect to the recommended product” and “The product recommendation apparatus 110 … infers the degrees of consumption of the previously purchased recommended product at the current point in time based on the number of family members” in ¶ [0028]);
… determining the recommended quantity of the item for notification to the user (“Therefore, the product recommendation apparatus 110 according to some embodiments may additionally provide the user with the recommended purchase quantity information with respect to the recommended product); and 
updating the user interface of the electronic device to notify the user of the recommended quantity of the item (see “additionally provide the user with the recommended purchase quantity information with respect to the recommended product” in ¶ [0028]; Fig. 4).
Kim does not disclose:
receiving a user identifier from a user interface of an electronic device, wherein the user identifier identifies a user from among a set of users; 
determining user item quantity information related to quantities of the item previously selected by the user in first prior user transactions by the user involving the item in a predetermined time period;
determining a respective household size for each user in the set of users; 
determining aggregate household item quantity information related to quantities of the item previously selected by each user in a portion of the set of users in first prior item transactions by the portion of the set of users involving the item in the predetermined time period, wherein each user in the portion of the set of users has a household size corresponding to the respective household size of the user; 
when the quantity of the first prior user transactions is determined to meet or exceed the first threshold level, determining a recommended quantity of the item for notification to the user based on the user item quantity information;
when the quantity of the first prior user transactions is determined to be greater than zero but does not meet or exceed the first threshold level, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information; and
when the quantity of the first prior user transactions is determined to be zero and when a quantity of second prior user transactions is determined to be zero, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information or aggregate household product type quantity information.
However Busey [Symbol font/0x2D]which like Kim is directed to predicting a user’s item consumption[Symbol font/0x2D] teaches:
receiving a user identifier, wherein the user identifier identifies a user from among a set of users (see “a user record 183 including one or more updates may be accessed and processed by one or more modules to determine which goods and amount of those goods to fulfill in a next order” in ¶ [0042]; see “a predictor 130 receiv3es or obtains as input a user record” in ¶ [0050]; Fig. 4, #410 “Obtain User Record” of Busey); 
determining user item quantity information related to quantities of the item previously selected by the user in first prior user transactions by the user involving the item in a predetermined time period (see “Alternatively, a predicted raw amount of consumption for the month may be adjusted in other ways, such as by tracking differences between predicted consumption and amounts delivered sequentially for a trailing duration of past periods of time (e.g., for one or more past delivery periods)” in ¶ [0077]; ¶ [0078] of Busey);
determining a respective household size for each user in the set of users (see “Example properties for a user or household may include information about who lives in a household” in ¶ [0039]); 
determining aggregate household item quantity information related to quantities of the item previously selected by each user in a portion of the set of users in first prior item transactions by the portion of the set of users involving the item in the predetermined time period, wherein each user in the portion of the set of users has a household size corresponding to the respective household size of the user (see “a limited set of individuals or households may record their usage of various goods over a period of time” in ¶ [0047]; see “The reported consumption of the different products may be parsed to indicate consumption of one or more individuals … and for different household properties” and “the first household (and other similar households) may be compared to a second household (and other similar households)” in ¶ [0048] of Busey); 
determining a recommended quantity of the item for notification to the user based on the user item quantity information (¶¶ [0077]-[0078] of Busey);
determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information (¶ [0048]; see “the predictor 130 may determine a predicted consumption of goods for the household of the user based on one or more household properties included in the user record” in ¶ [0050]; ¶ [0054]; see “a cluster of households” in ¶ [0057] of Busey); and
when the quantity of the first prior user transactions is determined to be zero and when a quantity of second prior user transactions is determined to be zero, determining the recommended quantity of the item … based on the aggregate household item quantity information or aggregate household product type quantity information (¶¶ [0047]-[0048]; “In some embodiments, the consumption amount for a good is a predicted raw amount for the month (e.g., for a new user having no prior fulfilled order information in their user record or otherwise)” and “For example, the predicted amount of a good that a household will need may be determined based on the predicted raw consumption amount for the good output by the model and other information” ¶ [0077] of Busey).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim to include the item quantity and aggregate household information as taught by Busey.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Kim to include the item quantity and aggregate household information of Busey in order to implement an improved form of adaptive subscriptions expected to exhibit less over-provision, less under-provision, and provide interfaces to adjust the service that imposes a lower cognitive load than traditional UI’s, relative to traditional computer-implemented subscription services (Busey: ¶ [0026]).


Claim 11 is directed to a method.  Claim 11 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a system.  Claim(s) 11 is therefore rejected for the same reasons as set forth above for claim 1.


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0101875 A1) in view of Busey (US 2020/0334635 A1), and further in view of Anderson (US 2008/0270176 A1).
Claim 2, the combination of Kim in view of Busey teaches the system of claim 1.  The combination of Kim in view of Busey does not teach the following limitation, however Anderson [Symbol font/0x2D]which like Kim is directed to adjusting a quantity of an item[Symbol font/0x2D] teaches wherein determining the recommended quantity of the item for notification to the user based on the user item quantity information comprises: 
selecting, as the recommended quantity, either a most frequently selected quantity of the item selected by the user, or a median selected quantity of the item selected by the user (see “In one advantageous embodiment, the quantity of an item that was actually used most frequently is determined” in ¶ [0030] of Anderson).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim in view of Busey to include the most frequently selected quantity as taught by Anderson.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the most frequently selected quantity of Anderson in order to identify the proper quantity on the largest number of occasions, as opposed to defining a quantity that differs somewhat from the actual usage (Anderson: ¶ [0030]).
Claim 12 is directed to a method.  Claim 12 recites limitations that are parallel in nature as those addressed above for claim 2 which IS directed towards a system.  Claim(s) 12 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0101875 A1) in view of Busey (US 2020/0334635 A1), and further in view of Walker (US 2019/0371162 A1).
Claim 3, the combination of Kim in view of Busey teaches the system of claim 1.  Kim does not teach the following limitation, however Busey further teaches:  
aggregate household item quantity information for the item for the household size corresponding to the respective household size of the user (¶¶ [0047]-[0048]; ¶ [0050] of Busey).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim to include the aggregate household information as taught by Busey.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Kim to include the aggregate household information of Busey in order to implement an improved form of adaptive subscriptions expected to exhibit less over-provision, less under-provision, and provide interfaces to adjust the service that imposes a lower cognitive load than traditional UI’s, relative to traditional computer-implemented subscription services (Busey: ¶ [0026]).
The combination of Kim in view of Busey does not teach wherein determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information, comprises: 
determining an item confidence interval for the aggregate household item quantity information for the item for the household size corresponding to the respective household size of the user;
determining whether a most frequently selected quantity of the item is within the item confidence interval for the item; and 
when the most frequently selected quantity is determined to be within the item confidence interval for the item, selecting, as the recommended quantity, the most frequently selected quantity of the item.
However Walker [Symbol font/0x2D]which like Kim is related to intelligent item tracking and expedited reordering[Symbol font/0x2D] teaches:
determining an item confidence interval (see “standard deviation” in ¶ [0077] of Walker);
determining whether a most frequently selected quantity of the item is within the item confidence interval for the item (see “For example, if a facilities manager … typically (e.g., within a standard deviation or other threshold frequency) orders 12 boxes of paper, a single button 112 press may be mapped to/order this quantity.  If less frequently … the facility manger orders 16 boxes of paper, then a double button 112 press may be mapped to/order this quantity” in ¶ [0077] of Walker); and 
when the most frequently selected quantity is determined to be within the item confidence interval for the item, selecting, as the recommended quantity, the most frequently selected quantity of the item (see “For example, if a facilities manager … typically (e.g., within a standard deviation or other threshold frequency) orders 12 boxes of paper, a single button 112 press may be mapped to/order this quantity” in ¶ [0077] of Walker).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim in view of Busey to include the confidence interval as taught by Walker.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the confidence interval of Walker in order to allow users to easily and conveniently (re)order items via an online marketplace using a dedicated ordering device (Walker: ¶ [0022]).

Claim 13 is directed to a method.  Claim 13 recites limitations that are parallel in nature as those addressed above for claim 3 which is directed towards a system.  Claim(s) 13 is therefore rejected for the same reasons as set forth above for claim 3.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0101875 A1) in view of Busey (US 2020/0334635 A1), and further in view of Davis (US 2004/0034570 A1).
	Claim 10, the combination of Kim in view of Busey teaches the system of claim 1.  Kim further discloses:
determining a cluster of products having product attributes related to the item (see “product category” in ¶ [0020]); and 
quantities of products in the cluster of products selected by either the user or portion of the set of users in a predetermined time period (see “The product recommendation apparatus 110 may identify a product for which the user’s family members have a high preference among other products in the same category as the recommended product… based on the purchase history information” and “the number of purchases of the specific product and the dates of the purchases” in ¶ [0032]).
Kim does not disclose the following limitation, however Busey further teaches:
when the quantity of the first prior transactions is determined to be zero (see “In some embodiments, the consumption amount for a good is a predicted raw amount for the month (e.g., for a new user having no prior fulfilled order information in their user record or otherwise)” in ¶ [0077] of Busey),
determining the recommended quantity for notification to the user (¶ [0077] of Busey).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim to include the determination of recommended quantity when the quantity of the first prior transactions is zero as taught by Busey.  One of ordinary skill in the art before the effective filing date would have been 
The combination of Kim in view of Busey does not teach:
determining the recommended quantity of the item for notification to the user based on quantities of products in the cluster of products selected by either the user or the portion of the set of users in a predetermined time period.
However, Davis [Symbol font/0x2D]which like Kim is related anticipating consumer behavior[Symbol font/0x2D] teaches:
determining the recommended quantity of the item for notification to the user based on quantities of products in the cluster of products selected by either the user or the portion of the set of users in a predetermined time period (see “The specified data field is preferably a data field whose data indicates quantity of transactions in the specified class in the correlated time period” and “Quantity in this sense may be measured by …volume or items … or any other means to measure quantity” in ¶ [0094] of Davis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the determination of Kim in view of Busey to include the predetermined time period as taught by Davis.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the determination to include the predetermined time period of Davis in order to formulate relevant time periods that provide improved relatively larger correlations (Davis: ¶ [0164]).
Claim 20 is directed to a method.  Claim 20 recites limitations that are parallel in nature as those addressed above for claim 10 which is directed towards a system.  Claim(s) 20 is therefore rejected for the same reasons as set forth above for claim 10.

Response to Arguments 
Applicant’s arguments filed September 8, 2021, with respect to 35 USC § 112(b), have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claim 20 has been withdrawn.

Applicant’s arguments filed September 8, 2021, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With respect to independent claims 1 and 11, the Applicant argues that 1) under Revised Step 2A, the claims integrate the abstract ideas into a practical application; and 2) under Step 2B, the claims recite an inventive concept by adding specific limitations are not well-understood, routine, or conventional activity in the field.
In response to argument 1, the Examiner respectfully disagrees.  Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  USPTO guidance uses the term additional elements to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception (2019 PEG, Footnote 24).  The limitation that Applicant argues, reproduced below, is part of the abstract idea of “determining and notifying a user of a recommended quantity of an item”, and not an additional element that could provide integration.  For example, amended claim 1 recites:

The above limitation merely further describes how the recommended quantity of an item is determined, without reciting any hardware of technical elements beyond the judicial exception (i.e. additional elements).  Furthermore, while “the user interface of the electronic device” is an additional element, merely using this element as a tool to display the recommended quantity on does not integrate the abstract idea into a practical application.  The courts have identified that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application (MPEP § 2106.05(f)).  Therefore, the Examiner maintains the judicial exception is not integrated into a practical application. 
In response to argument 2, the Examiner respectfully disagrees.  Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As explained above, the amended limitations of claims 1 and 11 do not contain any additional elements and instead further define the abstract idea.  Limitations of the abstract idea cannot provide significantly more than the exception itself.  As explained in the rejection above the .

Applicant’s arguments filed September 8, 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive.  With respect to independent claims 1 and 11, the Applicant argues that Kim et al. (US 2018/0101875 A1) and Busey (US 2020/0334635 A1) do no teach not suggest “when the quantity of the first prior user transactions is determined to be zero and when a quantity of second prior user transactions is determined to be zero, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information or aggregate household product type quantity information”.
The Examiner respectfully disagrees.  Kim discloses determining the recommended quantity for the item for notification to the user based on household item quantity information (“the product recommendation apparatus 110 according to some embodiments may additionally provide the user with the recommended purchase quantity information with respect to the recommended product” and “The product recommendation apparatus 110 … infers the degrees of consumption of the previously purchased recommended product at the current point in time based on the number of family members” in ¶ [0028] of Kim). Kim does not explicitly disclose determining the recommended quantity based on aggregate household item quantity information when the quantity of the first and a second prior user transactions is zero.  However, Busey teaches such limitations in ¶ [0077], “In some embodiments, the consumption amount for a good is a predicted raw amount for the month (e.g., for a new user having no prior fulfilled order information in their user record or otherwise)” and “For example, the predicted amount of a good that a household will need may be determined based on the predicted raw consumption amount for the good output by the model and other information”.  Furthermore, ¶¶ [0047]-[0048] of Busey, reproduced in-part below, show that the model referenced in ¶ [0077] is trained and based on the usage of multiple households (i.e. aggregate household item quantity information).
[0047] In accordance with at least some techniques described herein, a model may be trained on various data stored within the repository 180, which is not to suggest that some data, such as climate or calendar data, which some embodiments may utilize during model training cannot be maintained in other repositories and obtained (e.g., by the subscription server 120 or other server) for training operations. The training records may be selected from user records 183, or a subset thereof. For example, in some embodiments, the repository 180 may include a number of seed user records 183, which may not correspond to an actual registered user, but rather are based on determinations of consumption of different goods. For example, a limited set of individuals or households may record their usage of various goods over a period of time, and those individuals or households may optionally indicate one or more aspects that factored into that usage. For example, an individual may indicate that they used X amount of paper towels, Y amount of baby wipes, and amounts of other products over the course of a period of time. The individual may also report household consumption, and also indicate user of certain products with respect to pets, a baby, children, etc. to report on factors like those which registered users may also encounter.

[0048] The reported consumption of the different products may be parsed to indicate consumption of one or more individuals (e.g., by age, gender, sports/hobbies, etc.) and for different household properties (e.g., by high rise, suburban house, pets, no pets, etc.) based on the properties of the reporting individuals and their households (e.g., based on the granularity with which the For example, a number of seed records may be generated for different representative households having different combinations of properties (e.g., at least some of which were not represented in the reported consumption information) by combining the information parsed for one individual with that parsed for one or more other individuals (e.g., members of different households) along with other information parsed for household properties, like pets, housing unit type size, and the like. Thus, for example, from a relatively limited set of information reported information, different representative households may be constructed from informational components extracted from or determined about the reported information, such as to create a set of seed records that include properties spanning those which the training process of the model should take into account.

Therefore, the Examiner maintains that the combination of Kim in view of Busey teaches all recited limitations of claims 1 and 11, including “when the quantity of the first prior user transactions is determined to be zero and when a quantity of second prior user transactions is determined to be zero, determining the recommended quantity of the item for notification to the user based on the aggregate household item quantity information or aggregate household product type quantity information”.
	
	Applicant further argues the dependent claims are allowable because the additionally recited references do not provide the allegedly missing teachings of Kim and Busey with respect to amended independent claims 1 and 11. As explained above, the Examiner maintains that Kim in view of Busey teach claims 1 and 11.  For at least that reasons, the Examiner is maintaining the § 103 rejections of dependent claims 2, 3, 10, 12, 13, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klish (US 2021/0027237 A1) describes aggregating the household size information of multiple users to determine an average rate of depletion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625